                                         Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 1 of 16




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LA CLINICA DE LA RAZA, et al.,
                                                                                         Case No. 19-cv-04980-PJH
                                  8                    Plaintiffs,

                                  9              v.                                      ORDER GRANTING MOTION FOR
                                                                                         RECONSIDERATION
                                  10     DONALD J. TRUMP, et al.,
                                                                                         Re: Dkt. No. 183
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiffs La Clínica De La Raza, California Primary Care

                                  15   Association, Maternal and Child Health Access, Farmworker Justice, Council on

                                  16   American Islamic Relations–California, African Communities Together, Legal Aid Society

                                  17   of San Mateo County, Central American Resource Center, and Korean Resource

                                  18   Center’s (collectively, “plaintiffs”) motion for reconsideration. The matter is fully briefed

                                  19   and suitable for decision without oral argument. Having read the parties’ papers and

                                  20   carefully considered their arguments and the relevant legal authority, and good cause

                                  21   appearing, the court hereby rules as follows.

                                  22                                          BACKGROUND

                                  23          On May 20, 2020, plaintiffs filed a first amended complaint (“FAC”) asserting eight

                                  24   causes of action: (1) Violation of the Administrative Procedure Act (“APA”), 5 U.S.C.

                                  25   § 706—Contrary to Law; (2) Violation of APA, 5 U.S.C. § 706—Arbitrary and Capricious;

                                  26   (3) Violation of APA, 5 U.S.C. § 706—Arbitrary and Capricious; (4) Violation of APA, 5

                                  27   U.S.C. § 706—Arbitrary and Capricious or Not in Accordance with Law; (5) Violation of

                                  28   the Federal Vacancies Reform Act (“FVRA”), 5 U.S.C. § 3345 et seq., and DHS Organic
                                         Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 2 of 16




                                  1    Statute, 6 U.S.C. § 113; (6) Violation of the FVRA, 5 U.S.C. § 3345 et seq.; (7) Violation

                                  2    of the Fifth Amendment; and (8) Declaratory Judgment Act—Unlawfully Appointed

                                  3    Agency Director. Dkt. 161. The FAC names as defendants Donald J. Trump, the

                                  4    Department of Homeland Security (“DHS” or the “Department”), the U.S. Citizenship and

                                  5    Immigration Service (“USCIS”), Chad Wolf, and Kenneth Cuccinelli (collectively

                                  6    “defendants”) and challenges promulgation of DHS’s final rule entitled “Inadmissibility on

                                  7    Public Charge Grounds,” published on August 14, 2019. See Inadmissibility on Public

                                  8    Charge Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019) (“the Rule”).

                                  9           The FAC alleges that former Acting Secretary of Homeland Security Kevin

                                  10   McAleenan assumed the role in violation of the FVRA and DHS’s organic statute and

                                  11   therefore the unlawful appointment renders the Rule invalid. See, e.g., FAC ¶ 138. On

                                  12   August 7, 2020, this court granted in part, denied in part, and deferred ruling in part
Northern District of California
 United States District Court




                                  13   defendants’ motion to dismiss the FAC and, as relevant here, granted defendants’ motion

                                  14   to dismiss plaintiffs’ third, fifth, and eighth claims concerning McAleenan’s appointment

                                  15   as Acting Secretary. Dkt. 177 at 26. Plaintiffs now move for reconsideration of the

                                  16   court’s determination pursuant to Federal Rule of Civil Procedure 54(b).

                                  17                                           DISCUSSION

                                  18   A.     Legal Standard

                                  19          Federal Rule of Civil Procedure 54(b) provides in part that “any order . . . that

                                  20   adjudicates fewer than all the claims or the rights and liabilities of fewer than all the

                                  21   parties . . . may be revised at any time before the entry of a judgment adjudicating all the

                                  22   claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b); Moses H. Cone

                                  23   Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 12 & n.14 (1983) (“[E]very order short

                                  24   of a final decree is subject to reopening at the discretion of the district judge.”).

                                  25   “Reconsideration is appropriate if the district court (1) is presented with newly discovered

                                  26   evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if

                                  27   there is an intervening change in controlling law.” Sch. Dist. No. 1J, Multnomah Cty., Or.

                                  28   v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (citation omitted); see Civ. L.R. 7-9(b).
                                                                                      2
                                         Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 3 of 16




                                  1    B.     Analysis

                                  2           1.     Summary of Prior Order

                                  3           Plaintiffs’ third, fifth, and eighth claims allege that former Acting Secretary

                                  4    McAleenan assumed that role in violation of the Homeland Security Act of 2002 (“HSA”)

                                  5    and the FVRA and therefore the Rule should be vacated pursuant to the APA, the FVRA,

                                  6    and the Declaratory Judgment Act. FAC ¶¶ 203, 211–13, 230. Defendants moved to

                                  7    dismiss these claims, arguing that former Secretary Kirstjen Nielsen established a new

                                  8    order of succession pursuant to 6 U.S.C. § 113(g)(2) and under that revised order,

                                  9    McAleenan validly assumed the role of Acting Secretary. Dkt. 166 at 18. In response,

                                  10   plaintiffs argued that, when Secretary Nielsen resigned and McAleenan assumed the role

                                  11   of Acting Secretary, DHS’s order of succession—Delegation No. 00106—explicitly

                                  12   provided that in cases of resignation, Executive Order 13753 governed the orderly
Northern District of California
 United States District Court




                                  13   succession of officials and Secretary Nielsen did not amend the order of succession in

                                  14   cases of resignation. Dkt. 167 at 18. In turn, Executive Order 13753 provided a list of

                                  15   eighteen officers and McAleenan was not next in line according to this list. Id. In reply,

                                  16   defendants argued that in her April 2019 order, Secretary Nielsen exercised her authority

                                  17   to designate the order of succession pursuant to 6 U.S.C. § 113(g)(2) and that order

                                  18   superseded any prior order of succession. Dkt. 172 at 14.

                                  19          This court determined that, contrary to defendants’ argument, Secretary Nielsen’s

                                  20   April 9, 2019 order only amended the portion of Delegation No. 00106 that applied in

                                  21   cases when the Secretary is unavailable to act during a disaster or catastrophic

                                  22   emergency but did not apply in cases of death, resignation, or inability to perform the

                                  23   functions of the office. Dkt. 177 at 25. The court agreed with plaintiffs that Executive

                                  24   Order 13753 controlled the order of succession in cases of resignation and that

                                  25   McAleenan, as the Commissioner of Customs and Border Patrol (“CBP”), was seventh in

                                  26   line with two individuals ahead of him. Id. at 26. However, the court relied on

                                  27   subsection (b)(ii) of Executive Order 13753, which states that “[n]otwithstanding the

                                  28   provisions of this section, the President retains discretion, to the extent permitted by the
                                                                                      3
                                         Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 4 of 16




                                  1    Vacancies Act, to depart from this order in designating an acting Secretary.” Id. The

                                  2    court reasoned that because plaintiffs did not allege that McAleenan failed to meet one of

                                  3    the three options under the FVRA for the temporary appointment of officers, the

                                  4    President had discretion to appoint McAleenan as Acting Secretary. Id. Thus, plaintiffs

                                  5    failed to state a claim based on invalid appointment. Id.

                                  6           2.     New Evidence

                                  7           In their motion for reconsideration, plaintiffs offer four pieces of evidence that

                                  8    occurred after this court’s prior order that purportedly establish that McAleenan was not

                                  9    appointed as acting secretary pursuant to the FVRA and the court should therefore

                                  10   modify its prior order. First, on August 14, 2020, defendants DHS and Chad Wolf

                                  11   appeared before the district court for the District of Maryland and at a hearing on a

                                  12   motion for preliminary injunction, they repeatedly disavowed that the President appointed
Northern District of California
 United States District Court




                                  13   McAleenan pursuant to the FVRA. Mtn. at 4. Second, also on August 14, 2020, the

                                  14   Government Accountability Office (“GAO”) issued an opinion in which it determined that

                                  15   McAleenan was not validly appointed to his position as Acting Secretary. Id. at 5–6.

                                  16   Third, DHS submitted a letter to the GAO on August 17, 2020 demanding that GAO

                                  17   withdraw its opinion and stated that GAO’s report did not concern an appointment under

                                  18   the FVRA. Id. at 6. Fourth, Acting Secretary Wolf has publicly disagreed with the GAO

                                  19   report and represented that the authority to appoint successors was governed by the

                                  20   Homeland Security Act, not the FVRA. Id. at 7.

                                  21          The court discusses this new evidence in the broader context of the FVRA, the

                                  22   HSA, and the DHS’s order of succession. Article II, section 2 of the Constitution requires

                                  23   that the President obtain “the Advice and Consent of the Senate” to appoint “Officers of

                                  24   the United States.” U.S. Const., art. II, § 2, cl. 2.

                                  25                 Given this provision, the responsibilities of an office requiring
                                                     Presidential appointment and Senate confirmation—known as
                                  26                 a “PAS” office—may go unperformed if a vacancy arises and
                                                     the President and Senate cannot promptly agree on a
                                  27                 replacement. Congress has long accounted for this reality by
                                                     authorizing the President to direct certain officials to temporarily
                                  28                 carry out the duties of a vacant PAS office in an acting capacity,
                                                                                       4
                                           Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 5 of 16



                                                     without Senate confirmation.
                                  1

                                  2    N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 934 (2017).

                                  3           The FVRA is the current version of Congress’s authorization for the President to

                                  4    temporarily appoint acting officers. 5 U.S.C. § 3345 et seq. Section 3345(a) outlines

                                  5    three categories of individuals who may become acting officers. The first category, the

                                  6    first assistant to the office, “automatically fills the vacancy as an acting officer unless

                                  7    someone else is appointed.” Hooks v. Kitsap Tenant Support Servs., Inc., 816 F.3d 550,

                                  8    557 (9th Cir. 2016) (citing 5 U.S.C. § 3345(a)(1)).

                                  9                  Signaled by the phrase “notwithstanding paragraph (1),” the
                                                     statute goes on to provide two ways the President may override
                                  10                 the automatic operation of (a)(1). First, (a)(2) permits the
                                                     President to designate an acting officer from the second
                                  11                 category of eligible candidates—prior Senate-confirmed
                                                     officers.   Alternatively, under (a)(3), the President may
                                  12
Northern District of California




                                                     designate a within-agency officer or employee, provided that
 United States District Court




                                                     the individual served in the Executive agency for not less than
                                  13                 ninety days in the year preceding the date of the vacancy in a
                                                     position with a rate of pay equal to or greater than the minimum
                                  14                 GS–15 rate.
                                  15   Id. Each of the three categories in § 3345(a)1 is subject to the time limit in section 3346,

                                  16   which generally provides that “the person serving as an acting officer as described under

                                  17   section 3345 may serve in the office—for no longer than 210 days beginning on the date

                                  18   the vacancy occurs.” 5 U.S.C. § 3346(a)(1).

                                  19          Next, section 3347, the exclusivity provision, states that sections 3345 and 3346

                                  20   are the exclusive means for temporarily authorizing an acting officer to perform the

                                  21   functions and duties of any office subject to Senate confirmation. 5 U.S.C. § 3347(a).

                                  22   However, section 3347 carves out an exception to the exclusivity provision for “a

                                  23   statutory provision” that either designates an officer or employee to perform the functions

                                  24   and duties of an office or expressly authorizes the President, a court, or the head of an

                                  25
                                       1
                                  26    The three categories in § 3345(a) are also subject to the limitations of § 3345(b).
                                       “Subsection (b)(1) . . . precludes someone from continuing to serve as an acting officer
                                  27   after being nominated to the permanent position, unless he or she had been the first
                                       assistant for ninety days of the prior year.” Hooks, 816 F.3d at 558 (citing 5 U.S.C.
                                  28   § 3345(b)(1)). There is no allegation that the President nominated McAleenan for the
                                       permanent Secretary position and subsection (b)(1) does not appear to apply here.
                                                                                     5
                                         Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 6 of 16




                                  1    Executive department to designate such an officer or employee. 5 U.S.C. § 3347(a)(1).

                                  2    “Accordingly, when such an agency-specific statute exists, the FVRA is no longer the

                                  3    ‘exclusive’ means, but rather is ‘a means’ of selecting a person to serve in an acting

                                  4    capacity for a vacant PAS office.” Casa de Md., Inc. v. Wolf, — F. Supp. 3d —, 2020 WL

                                  5    5500165, at *16 (D. Md. Sept. 11, 2020) (citing Hooks, 816 F.3d at 556; Guedes v.

                                  6    Bureau of Alcohol, Tobacco, Firearms, & Explosives, 356 F. Supp. 3d 109, 143 (D.D.C.

                                  7    2019) (“Agency-specific statutes like the AG Act were expected to operate alongside the

                                  8    FVRA, not to displace it”), aff’d on other grounds, 920 F.3d 1, 12 (D.C. Cir. 2019) (per

                                  9    curiam)).

                                  10          On December 9, 2016, President Obama signed an executive order in which he

                                  11   exercised his authority under the FVRA, 5 U.S.C. § 3345, to designate in advance the

                                  12   order of succession to perform the functions and duties of the office of the Secretary of
Northern District of California
 United States District Court




                                  13   Homeland Security. See Executive Order 13753, 81 Fed. Reg. 90667, 90667 (Dec. 14,

                                  14   2016). On December 15, 2016, former DHS Secretary Jeh Johnson signed and issued

                                  15   Revision 8 to DHS Delegation No. 00106 that implemented Executive Order 13753.

                                  16   Revision 8 contained two relevant provisions. Section II.A provided for an order of

                                  17   succession, stating “[i]n the case of the Secretary’s death, resignation, or inability to

                                  18   perform the functions of the Office, the orderly succession of officials is governed by

                                  19   Executive Order 13753, amended on December 9, 2016.” Immigrant Legal Res. Ctr. v.

                                  20   Wolf, — F. Supp. 3d —, 2020 WL 5798269, at *5 (N.D. Cal. Sept. 29, 2020). Section II.B

                                  21   authorized delegation of authority in certain situations: “I hereby delegate to the officials

                                  22   occupying the identified positions in the order listed (Annex A), my authority to exercise

                                  23   the powers and perform the functions and duties of my office, to the extent not otherwise

                                  24   prohibited by law, in the event I am unavailable to act during a disaster or catastrophic

                                  25   emergency.” Id.

                                  26          At the time Secretary Johnson issued Revision 8 to Delegation No. 00106, the

                                  27   FVRA provided the exclusive means to appoint an acting secretary. See Opp. at 4 n.2;

                                  28   see also 5 U.S.C. § 3347. Under the FVRA, only the president had the authority to
                                                                                      6
                                         Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 7 of 16




                                  1    designate an order of succession. See 5 U.S.C. § 3345(a)(2)–(3) (“[T]he President (and

                                  2    only the President) may direct a person . . . .”). Thus, Executive Order 13753 codified the

                                  3    President’s designated order of succession and Delegation No. 00106 cross referenced

                                  4    that order. Further, the HSA provided that the Deputy Secretary of Homeland Security

                                  5    would be the Secretary’s first assistant for purposes of the FVRA and provided no

                                  6    authority to the Secretary to designate an order of succession. See 6 U.S.C.

                                  7    § 113(a)(1)(A) (2012).

                                  8           On December 23, 2016, Congress amended the HSA in two relevant ways. See

                                  9    National Defense Authorization Act for Fiscal Year 2017, Pub. L. No. 114-328, § 1903,

                                  10   130 Stat. 2000, 2672 (2016). First, the HSA established that the Under Secretary for

                                  11   Management would “serve as the Acting Secretary if by reason of absence, disability or

                                  12   vacancy in office, neither the Secretary nor the Deputy Secretary is available to exercise
Northern District of California
 United States District Court




                                  13   the duties of the Office of Secretary.” 6 U.S.C. § 113(g)(1). Second, the Secretary has

                                  14   the authority, notwithstanding the FVRA, “to designate such other officers of the

                                  15   Department in further order of succession to serve as Acting Secretary.” 6 U.S.C.

                                  16   § 113(g)(2). As both parties acknowledge, (FAC ¶ 148; Opp. at 4–5), Secretary Nielsen

                                  17   could amend the order of succession; the question is whether she in fact did amend the

                                  18   order of succession.

                                  19                 a.       Whether Secretary Nielsen Amended the Order of Succession

                                  20          Similar to their motion to dismiss, defendants’ opposition to the motion for

                                  21   reconsideration asserts that, prior to her resignation in April 2019, Secretary Nielsen

                                  22   issued an order of succession pursuant to her section 113(g)(2) authority that effectively

                                  23   designated McAleenan as next in line to assume the role of acting secretary. Opp. at 2.

                                  24   Before addressing the parties’ arguments on this issue, the court will detail the substance

                                  25   of Secretary Nielsen’s order.

                                  26          On April 9, 2019, Secretary Nielsen signed a memorandum prepared by John M.

                                  27   Mitnick, the DHS General Counsel, that acknowledged the Secretary’s authority “set forth

                                  28   in section 113 of title 6, United States Code” and summarized that Secretary Nielsen
                                                                                    7
                                           Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 8 of 16




                                  1    “expressed [her] desire to designate certain officers of the Department of Homeland

                                  2    Security (DHS) in order of succession to serve as Acting Secretary.” Dkt. 166-3 at 2.2

                                  3    The memo stated “[b]y approving the attached document, you will designate your desired

                                  4    order of succession for the Secretary of Homeland Security in accordance with your

                                  5    authority pursuant to Section 113(g)(2), of title 6, United States Code.” Id. The

                                  6    attachment to the memorandum stated:

                                  7                  By the authority vested in me as Secretary of Homeland
                                                     Security, including the Homeland Security Act of 2002, 6 U.S.C.
                                  8                  § 113(g)(2), I hereby designate the order of succession for the
                                                     Secretary of Homeland Security as follows: Annex A of DHS
                                  9                  Orders of Succession and Delegations of Authorities for Named
                                                     Positions, Delegation No. 00106, is hereby amended by striking
                                  10                 the text of such Annex in its entirety and inserting the following
                                                     in lieu thereof:
                                  11

                                  12   Id. at 3. The attachment then describes the replacement text for Annex A: “Annex A.
Northern District of California
 United States District Court




                                  13   Order for Delegation of Authority by the Secretary of the Department of Homeland

                                  14   Security” and includes a list of eighteen positions. Id.

                                  15          On April 10, 2020, DHS updated Delegation No. 00106 to reflect Secretary

                                  16   Nielsen’s order. This update, Revision 8.5, did not change the text of section II.A

                                  17   (pertaining to order of succession) or section II.B (pertaining to delegation of authority).

                                  18   Revision 8.5 did, however, include the updated Annex A that was attached to Secretary

                                  19   Nielsen’s April 9th order. See Dkt. 167-1 at 2, 6. When Secretary Nielsen resigned, the

                                  20   office of the Deputy Secretary was vacant, and the Under Secretary of Management

                                  21   resigned the same day as Nielsen. See Dkt. 183-3 at 8. At the time, McAleenan was

                                  22   serving in the Senate-confirmed role of CBP Commissioner and assumed the role of DHS

                                  23   Acting Secretary. According to Annex A of Revision 8.5 to Delegation No. 00106, the

                                  24   CBP Commissioner was third in line, but according to Executive Order 13753, the CBP

                                  25   Commissioner was seventh in line of succession. The divergence between Annex A’s

                                  26

                                  27
                                       2
                                        Pin citations to Secretary Nielsen’s order, (Dkt. 166-3), Revision 8.5 to Delegation No.
                                       00106, (Dkt. 167-1), the GAO Opinion, (Dkt. 183-3), and Acting Secretary Wolf’s memo,
                                  28   (Dkt. 186), refer to the electronically stamped ECF page numbers at the top of each
                                       page.
                                                                                     8
                                         Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 9 of 16




                                  1    order and the order established by Executive Order 13753 is the focus of the parties’

                                  2    arguments here.

                                  3           Defendants urge the court to reconsider its prior determination that Secretary

                                  4    Nielsen’s order did not alter the order of succession. Defendants’ argument relies on the

                                  5    distinction between the terms “order of succession” and “delegation of authority.”

                                  6    Defendants explain that section 113(g)(2) empowers the Secretary to designate an order

                                  7    of succession, while section 112(b)(1) empowers the Secretary to delegate his or her

                                  8    authority to other officials, even when the Secretary continues to occupy his or her office.

                                  9    Opp. at 3. According to defendants, Secretary Nielsen’s April 9th order sets forth an

                                  10   order of succession because the document only refers to amending DHS’s “order of

                                  11   succession,” not a delegation of authority. Id. Defendants also rely on the fact that the

                                  12   order references section 113(g)(2), which empowers the Secretary to designate an order
Northern District of California
 United States District Court




                                  13   of succession, in three separate locations demonstrating that the April 9th order intended

                                  14   to establish a new order of succession pursuant to section 113(g)(2). Id. at 3–4.

                                  15          Defendants also advance other arguments. They assert that Annex A performed

                                  16   two separate functions; it designated the order of succession and it amended the list of

                                  17   officials for delegation of authority. Id. at 4. Next, they contend that Secretary Nielsen

                                  18   “designate[d] the order of succession” and the use of the term “designation”—rather than

                                  19   the term “delegation”—confirms that the amended Annex A was a designation of the

                                  20   order of succession. Id. at 5. Finally, defendants argue that the court should defer to

                                  21   DHS’s interpretation of Secretary Nielsen’s order. Id. at 6.

                                  22          In reply, plaintiffs first contend that defendants’ opposition is essentially a motion

                                  23   for reconsideration filed by defendants without requesting the court’s permission to file

                                  24   such a motion in violation of Civil Local Rule 7-9(a). Reply at 4–5. With respect to the

                                  25   substance of defendants’ opposition, plaintiffs argue that the plain text of Secretary

                                  26   Nielsen’s order only changed Annex A but did not amend the portion of Delegation No.

                                  27   00106 providing for succession according to Executive Order 13753. Id. at 7. Plaintiffs

                                  28   characterize defendants’ argument as premised on disregarding the plain text of the
                                                                                      9
                                        Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 10 of 16




                                  1    order and relying instead on out-of-context prefatory language or surrounding

                                  2    circumstances to divine what Secretary Nielsen intended. Id. at 8. They also cite two

                                  3    district court opinions that have likewise determined that Secretary Nielsen did not alter

                                  4    the order of succession. Id. at 9–10. Plaintiffs also point out that section 113(g)(2) does

                                  5    not necessarily apply only in cases of succession due to vacancy and, when read with

                                  6    section 113(g)(1), also applies to circumstances where the Secretary is not available to

                                  7    exercise the duties of the office due to absence or disability. Id. at 12.

                                  8           The court rejects defendants’ arguments for several reasons. First, the court

                                  9    agrees with plaintiffs that defendants’ opposition is a de facto motion for reconsideration

                                  10   for which defendants did not request the court’s permission to file. Moreover, defendants

                                  11   are not relying on new evidence, arguing the court committed clear error, or that there

                                  12   was a change in law to support their arguments; rather, they take issue with the court’s
Northern District of California
 United States District Court




                                  13   prior ruling, putting forward similar arguments as those previously advanced. As a

                                  14   general rule, a motion for reconsideration “may not be used to raise arguments or present

                                  15   evidence for the first time when they could reasonably have been raised earlier in the

                                  16   litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)

                                  17   (citing 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)). That rule

                                  18   applies here as defendants’ arguments could have been raised in their motion to dismiss.

                                  19   Defendants’ failure to request leave to file a motion for reconsideration, combined with

                                  20   the fact that defendants have not presented a basis to grant such reconsideration, is

                                  21   sufficient grounds to reject their arguments. Given the importance of the issues and the

                                  22   fact that the ultimate disposition of this motion does not prejudice plaintiffs, the court

                                  23   briefly addresses the substance of defendants’ arguments.

                                  24          Second, as discussed in the court’s prior order, the plain language of Nielsen’s

                                  25   order is clear and unambiguous. As a general rule of interpretation, “[w]here the

                                  26   language is plain and admits of no more than one meaning the duty of interpretation does

                                  27   not arise, and the rules which are to aid doubtful meanings need no discussion.” Carson

                                  28   Harbor Vill., Ltd. v. Unocal Corp., 270 F.3d 863, 878 (9th Cir. 2001) (en banc) (quoting
                                                                                     10
                                           Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 11 of 16




                                  1    Caminetti v. United States, 242 U.S. 470, 485 (1917)); see also Safe Air for Everyone v.

                                  2    U.S. EPA, 488 F.3d 1088, 1097 (9th Cir. 2007) (applying plain meaning rule to

                                  3    regulations).3 Secretary Nielsen’s order amended Annex A by stating, “I hereby

                                  4    designate the order of succession for the Secretary of Homeland Security as follows:

                                  5    Annex A of . . . Delegation No. 00106, is hereby amended by striking the text of such

                                  6    Annex in its entirety and inserting the following in lieu thereof.” Dkt. 166-3 at 3 (emphasis

                                  7    added). The specific change made by the order was to strike the prior version Annex A

                                  8    in its entirety and replace it with an amended Annex A. The order did not amend the

                                  9    circumstances that would trigger Annex A’s application; that is, it did not modify section

                                  10   II.A or II. B of Delegation No. 00106. Revision 8.5 to Delegation No. 00106, released

                                  11   after Secretary Nielsen’s order, is persuasive contemporaneous evidence that the

                                  12   replacement of Annex A was the only such change effectuated by the order.
Northern District of California
 United States District Court




                                  13           In light of the plain meaning, defendants’ arguments concerning the surrounding

                                  14   references to order of succession are unpersuasive. As a general principle, “prefatory

                                  15   clauses or preambles cannot change the plain meaning of the operative clause.”

                                  16   Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969, 1978 (2016) (citing Yazoo &

                                  17   Miss. Valley R. Co. v. Thomas, 132 U.S. 174, 188 (1889)). As the district court in Casa

                                  18   de Maryland recognized, the memo prepared by the DHS general counsel constitutes

                                  19   such a prefatory clause or preamble and the memo does not detract from the operative

                                  20   language that altered only Annex A. See Casa de Md., 2020 WL 5500165, at *22.

                                  21   Further, as noted in the prior order, the fact that on November 8, 2019, McAleenan

                                  22   purported to revise Delegation No. 00106 by amending Section II.A to explicitly reference

                                  23   Annex A in cases of resignation, instead of Executive Order 13753, confirms that

                                  24   Nielsen’s revision did not do so. See Dkt. 177 at 25–26; see also Casa de Md., 2020 WL

                                  25

                                  26   3
                                         The court notes that neither Secretary Nielsen’s order nor Delegation No. 00106 are
                                  27   statutes or regulations. Yet, as defendants pointed out in their reply in support of the
                                       motion to dismiss, it is appropriate to apply rules of statutory construction to
                                  28   administrative orders delegating authority. See Dkt. 172 at 14 & n.7 (citing Crowell v. IRS
                                       (In re Crowell), 258 B.R. 885, 889 (E.D. Tenn. 2001)).
                                                                                     11
                                        Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 12 of 16




                                  1    5500165, at *21 (“McAleenan next amended Delegation Order 00106 on November 8,

                                  2    2019. But unlike Nielsen’s amendment, McAleenan actually changed the order of

                                  3    succession applicable in the event of vacancy . . . .”).

                                  4           Third, subsequent to this court’s prior order, three district courts have examined

                                  5    this precise question and have also concluded that Secretary Nielsen’s April 9th

                                  6    amendment only changed Annex A but did not amend the order of succession in cases of

                                  7    resignation. See Batalla Vidal v. Wolf, — F. Supp. 3d —, 2020 WL 6695076, at *9

                                  8    (E.D.N.Y. Nov. 14, 2020); Immigrant Legal Res. Ctr., 2020 WL 5798269, at *7–8; Casa

                                  9    de Md., 2020 WL 5500165, at *22–23. On August 14, 2020, the GAO issued an opinion

                                  10   that examined whether Acting Secretary Wolf had validly assumed the title of Acting

                                  11   Secretary. Dkt. 183-3 at 2. As a necessary predicate to determining whether Wolf was

                                  12   validly appointed, the GAO examined whether McAleenan was validly appointed as
Northern District of California
 United States District Court




                                  13   Acting Secretary following the resignation of then Secretary Nielsen. Similar to this

                                  14   court’s prior order, the GAO concluded that Secretary Nielsen’s April 9th order only

                                  15   amended Annex A but did not amend the order of succession established in Executive

                                  16   Order 13753. Id. at 8. These opinions are persuasive and support the court’s

                                  17   interpretation.

                                  18          Fourth, the court need not defer to defendants’ interpretation of the April 9th order.

                                  19   While courts have sometimes “deferred to ‘official staff memoranda’ that were ‘published

                                  20   in the Federal Register[,]’ . . . . [that] interpretation must at least emanate from those

                                  21   actors, using those vehicles, understood to make authoritative policy in the relevant

                                  22   context.” Kisor v. Wilkie, 139 S. Ct. 2400, 2416 (2019). In this case, the court assumes

                                  23   the Secretary’s order and the memo attached to the order are authoritative. Yet,

                                  24   defendants are asking the court to defer to their interpretation of the order offered in the

                                  25   context of this litigation, not the Department’s contemporaneous explanation. See Dep’t

                                  26   of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1909 (2020) (“The

                                  27   functional reasons for requiring contemporaneous explanations apply with equal force

                                  28   regardless whether post hoc justifications are raised in court by those appearing on
                                                                                     12
                                        Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 13 of 16




                                  1    behalf of the agency or by agency officials themselves.” (citations omitted)). In other

                                  2    words, DHS has not issued an interpretation of Secretary Nielsen’s order, rather the

                                  3    interpretation is a litigation position to which the court owes no deference. See United

                                  4    States v. Trident Seafoods Corp., 60 F.3d 556, 559 (9th Cir. 1995) (“No deference is

                                  5    owed when an agency has not formulated an official interpretation of its regulation, but is

                                  6    merely advancing a litigation position.”).

                                  7           Therefore, the court reaffirms its prior findings that former Secretary Nielsen’s April

                                  8    9th order did not alter the Department’s order of succession in cases of resignation and

                                  9    that Executive Order 13753 continued to govern the order of succession at the time of

                                  10   Secretary Nielsen’s resignation.

                                  11                 b.     Whether McAleenan’s Appointment Was Valid Under the FVRA

                                  12          Assuming Executive Order 13753 governed the order of succession, the court next
Northern District of California
 United States District Court




                                  13   examines whether McAleenan validly assumed the role of Acting Secretary pursuant to

                                  14   that executive order and the FVRA. In its prior order, the court determined that, despite

                                  15   the order of succession established in section (a) of Executive Order 13753, subsection

                                  16   (b)(ii) reserved to the President the discretion to depart from subsection (a) as long as the

                                  17   FVRA permitted McAleenan’s appointment. Dkt. 177 at 26. Because plaintiffs did not

                                  18   allege that McAleenan’s appointment was invalid under the FVRA, they failed to state a

                                  19   claim. Id. Plaintiffs move for reconsideration of this finding.

                                  20          Plaintiffs contend that, subsequent to this court’s finding, new evidence

                                  21   demonstrates that defendants have taken the position that the President did not appoint

                                  22   McAleenan as Acting Secretary pursuant to his FVRA authority. Mtn. at 7. According to

                                  23   plaintiffs, the court’s prior legal conclusion relied on a factual premise that defendant did

                                  24   not advance before the court and have now admitted was incorrect. Id. For their part,

                                  25   defendants state that plaintiffs are correct that the President did not appoint Secretary

                                  26   McAleenan under the FVRA. Opp. at 2. They offer no further argument on this point.

                                  27          As stated previously, President Obama issued Executive Order 13753 as an

                                  28   advance exercise of his FVRA authority. See Executive Order 13753 (“By the authority
                                                                                     13
                                           Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 14 of 16




                                  1    vested in me as President by the Constitution and the laws of the United States of

                                  2    America, including the Federal Vacancies Reform Act of 1998, 5 U.S.C. 3345 et

                                  3    seq., . . . .”). Section (a) establishes the President’s designated order of succession and

                                  4    subsection (b)(ii) reserves to the President discretion to depart from section (a) so long

                                  5    as that departure meets the requirements of the FVRA. The relevant inquiry here is

                                  6    therefore whether the President exercised that discretion under section (b)(ii) because

                                  7    there is no dispute that under the order of succession in section (a), there was one

                                  8    individual ahead of McAleenan at the time of Secretary Nielsen’s resignation.4

                                  9            As described in plaintiffs’ new evidence and in defendants’ opposition to the

                                  10   motion for reconsideration, defendants have repeatedly represented that McAleenan was

                                  11   appointed pursuant to the HSA and not the FVRA. See, e.g., Dkt. 183-2 at 40:5–9; Opp.

                                  12   at 2 (“Plaintiffs are correct that the President did not designate Mr. McAleenan as Acting
Northern District of California
 United States District Court




                                  13   Secretary under the [FVRA] . . . .”). Other opinions have arrived at a similar outcome,

                                  14   though no opinion appears to have considered the implications of subsection (b)(ii). For

                                  15   example, the district court in Casa de Maryland determined that the order of succession

                                  16   in section (a) of Executive Order 13753 dictated the order of succession. See Casa de

                                  17   Md., 2020 WL 5500165, at *18 (“McAleenan’s leapfrogging over Director Krebs therefore

                                  18   violated the agency’s own order of succession. From this record, the Court cannot help

                                  19   but conclude that McAleenan assumed the role of Acting Secretary without lawful

                                  20   authority.”). The GAO Report also applies section (a) without any discussion of the

                                  21   President’s reserved discretion in subsection (b)(ii). See Dkt. 183-3 at 9 (“The first

                                  22   previously confirmed official in the order of succession in E.O. 13753 was the Director of

                                  23   CISA. However, instead of following the order of succession in E.O. 13753, DHS applied

                                  24   the one in Annex A.” (footnote omitted)).

                                  25

                                  26   4
                                         As the GAO Opinion states, Christopher Krebs was serving in the Senate-confirmed
                                  27   role of Director of the Cybersecurity and Infrastructure Security Agency, which was
                                       previously known as the Under Secretary for Protection and Programs. Dkt. 183-3 at 7
                                  28   n.8, 9 n.11. The Under Secretary for Protection and Programs was fourth in the order of
                                       succession in Executive Order 13753.
                                                                                     14
                                           Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 15 of 16




                                  1            That said, it is not clear that the President failed to designate McAleenan as Acting

                                  2    Secretary. In the FAC, plaintiffs allege that on April 7, 2019, President Trump tweeted

                                  3    that McAleenan would assume the role of Acting Secretary. FAC ¶ 145. Indeed, the

                                  4    President sent two tweets on April 7, 2019, stating:

                                  5                   Secretary of Homeland Security Kirstjen Nielsen will be leaving
                                                      her position, and I would like to thank her for her service. . . . I
                                  6                   am pleased to announce that Kevin McAleenan, the current
                                                      U.S. Customs and Border Protection Commissioner, will
                                  7                   become Acting Secretary for @DHS.gov. I have confidence
                                                      that Kevin will do a great job!
                                  8
                                  9    Donald J. Trump (@realDonaldTrump), Twitter (Apr. 7, 2019),

                                  10   https://twitter.com/realDonaldTrump/status/1115011884154064896?s=20,

                                  11   https://twitter.com/realDonaldTrump/status/1115011885303312386?s=20.5

                                  12           Of course, these tweets lack the formality of an executive order, but in other
Northern District of California
 United States District Court




                                  13   instances, courts have noted that the President’s tweets are akin to official statements

                                  14   and government speech. See Knight First Amendment Inst. at Columbia Univ. v. Trump,

                                  15   928 F.3d 226, 231 (2d Cir. 2019) (“The public presentation of the Account and the

                                  16   webpage associated with it bear all the trappings of an official, state–run account. . . .

                                  17   The President and multiple members of his administration have described his use of the

                                  18   Account as official.”); see also id. at 239 (“Everyone concedes that the President’s initial

                                  19   tweets (meaning those that he produces himself) are government speech.”).

                                  20           At the very least then, there appears to be a factual conflict whether the

                                  21   President’s tweets constituted a designation under section 3345(a)(2) or whether, as both

                                  22   parties maintain, the President did not appoint Acting Secretary McAleenan under the

                                  23   FVRA. That factual conflict cannot be resolved on a Rule 12(b)(6) motion and therefore

                                  24   necessitates reconsideration of the court’s prior order granting defendants’ motion to

                                  25   dismiss the third, fifth, and eighth claims. Further, if plaintiffs are correct that the

                                  26

                                  27
                                       5
                                         The Ninth Circuit has recognized that the President’s tweets are judicially noticeable
                                       pursuant to Federal Rule of Evidence 201 and, additionally, plaintiffs referred to the
                                  28   tweets in their FAC. See Hawaii v. Trump, 859 F.3d 741, 773 n.14 (9th Cir.), vacated
                                       and remanded on other grounds, 138 S. Ct. 377 (2017).
                                                                                   15
                                        Case 4:19-cv-04980-PJH Document 188 Filed 11/25/20 Page 16 of 16




                                  1    President did not designate McAleenan as Acting Secretary, then they state a claim that

                                  2    McAleenan’s appointment violated the FVRA, which again requires reconsideration of the

                                  3    court’s prior order. Accordingly, the court will grant plaintiffs’ motion for reconsideration.

                                  4           One final matter bears mention. On October 8, 2020, defendants filed a notice in

                                  5    which they include a memorandum signed by Acting Secretary Wolf on October 7, 2020.

                                  6    Dkt. 186. Defendants then filed a second notice on November 23, 2020 that includes a

                                  7    second memorandum signed by Acting Secretary Wolf on November 16, 2020. Dkt. 187.

                                  8    Both versions of the memo purport to affirm and ratify certain actions taken by former

                                  9    Acting Secretary McAleenan, including the Rule. The court does not consider the notices

                                  10   or attached memoranda for two reasons. First, Civil Local Rule 7-3(d) prohibits the filing

                                  11   of “additional memoranda, papers or letters” once the reply brief is filed unless a party

                                  12   receives the court’s approval. No such approval was sought here, and defendants’ filings
Northern District of California
 United States District Court




                                  13   violate the Civil Local Rules. Second, whether Acting Secretary Wolf validly ratified the

                                  14   Rule has no bearing on the narrow issue raised by plaintiffs’ motion for reconsideration,

                                  15   that is, whether their new evidence warrants reconsideration of the court’s prior order

                                  16   granting defendants’ motion to dismiss.

                                  17                                          CONCLUSION

                                  18          For the foregoing reasons, plaintiffs’ motion for reconsideration is GRANTED and

                                  19   defendants’ motion to dismiss plaintiffs’ third, fifth, and eighth claims pertaining to

                                  20   McAleenan’s appointment as Acting Secretary of Homeland Security is now DENIED.

                                  21   The court’s prior order on the motion to dismiss will be amended accordingly.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 25, 2020

                                  24                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  25                                                 United States District Judge
                                  26

                                  27

                                  28
                                                                                     16
